PER CURIAM.
The petitioner seeks certiorari review of an amended order by which the trial court instructed the petitioner to transfer an incompetent criminal defendant committed to its custody and care from one particular facility to another. Although permitted to make a non-binding recommendation regarding placement, the trial court was without authority to mandate this transfer. See Department of Children and Families v. Morrison, 727 So.2d 404 (Fla. 3d DCA), rev. denied, 741 So.2d 1136 (Fla.1999); accord Department of Children and Families v. Blue, 951 So.2d 18 (Fla. 4th DCA 2007); Department of Children and Families v. Harter, 861 So.2d 1274 (Fla. 5th DCA 2003); Department of Children and Family Services v. M.H., 830 So.2d 849 (Fla. 2d DCA 2002). Accordingly, we grant the petition for writ of certiorari and quash the order under review insofar as it mandates the aforementioned transfer.
ALLEN, VAN NORTWICK, and LEWIS, JJ., concur.